Exhibit 10.3

 

MEETME, INC.

 

AMENDED AND RESTATED 2012 OMNIBUS INCENTIVE PLAN

 

MeetMe, Inc. (the “Company”), a Delaware corporation, established and adopted
the following 2012 Omnibus Incentive Plan (the “Plan”), effective June 1, 2012,
upon approval by the stockholders of the Company. The Plan was amended and
restated effective August 11, 2014, upon approval by the stockholders of the
Company. This amendment and restatement will be effective December 16, 2016,
subject to approval by the holders of the shares entitled to vote at a duly
constituted meeting of the stockholders of the Company on such date (the
“Amendment Effective Date”).

 

Changes made pursuant to this amendment and restatement shall only apply to
Awards granted on or after the Amendment Effective Date. Awards granted prior to
the Amendment Effective Date shall continue to be governed by the applicable
Award Agreements and the terms of the Plan without giving effect to changes made
pursuant to this amendment and restatement, and the Committee shall administer
such Awards in accordance with the Plan without giving effect to changes made
pursuant to this amendment and restatement..

 


1.            PURPOSE OF THE PLAN

 

The purpose of the Plan is to assist the Company and its Subsidiaries in
attracting and retaining selected individuals to serve as employees, directors,
consultants and/or advisors who are expected to contribute to the Company's
success and to achieve long-term objectives that will benefit stockholders of
the Company through the additional incentives inherent in the Awards hereunder.

 

2.            DEFINITIONS

 

2.1.     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Other Share-Based Award, Performance
Award or any other right, interest or option relating to Shares or other
property (including cash) granted pursuant to the provisions of the Plan.

 

2.2.     “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award hereunder, whether in writing or
through an electronic medium.

 

2.3.     “Board” shall mean the board of directors of the Company.

 

2.4.     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

2.5.     “Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof formed by the Compensation Committee to act as the
Committee hereunder. The Committee shall consist of no fewer than two Directors,
each of whom is (i) a “non-employee director” within the meaning of Rule 16b-3
under the Exchange Act, (ii) an “outside director” within the meaning of Section
162(m) of the Code, and (iii) an “independent director” for purpose of the rules
of the principal U.S. national securities exchange on which the Shares are
traded, to the extent required by such rules.

 

2.6.     “Consultant” shall mean any consultant or advisor who is a natural
person and who provides services to the Company or any Subsidiary, so long as
such person (i) renders bona fide services that are not in connection with the
offer and sale of the Company's securities in a capital-raising transaction,
(ii) does not directly or indirectly promote or maintain a market for the
Company's securities and (iii) otherwise qualifies as a consultant under the
applicable rules of the SEC for registration of shares of stock on a Form S-8
registration statement.

 

2.7.     “Covered Employee” shall mean an employee of the Company or its
Subsidiaries who is a “covered employee” within the meaning of Section 162(m) of
the Code.

 

2.8.     “Director” shall mean a member of the Board who is not an employee.

 

 
 

--------------------------------------------------------------------------------

 

  

2.9.      “Dividend Equivalents” shall have the meaning set forth in Section
12.5.

 

2.10.     “Employee” shall mean any employee of the Company or any Subsidiary
and any prospective employee conditioned upon, and effective not earlier than,
such person becoming an employee of the Company or any Subsidiary.

 

2.11.     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

2.12.     “Fair Market Value” shall mean, with respect to Shares as of any date,
(i) the closing price of the Shares as reported on the principal U.S. national
securities exchange on which the Shares are listed and traded on such date, or,
if there is no closing price on that date, then on the last preceding date on
which such a closing price was reported; (ii) if the Shares are not listed on
any U.S. national securities exchange but are quoted in an inter-dealer
quotation system on a last sale basis, the final ask price of the Shares
reported on the inter-dealer quotation system for such date, or, if there is no
such sale on such date, then on the last preceding date on which a sale was
reported; or (iii) if the Shares are neither listed on a U.S. national
securities exchange nor quoted on an inter-dealer quotation system on a last
sale basis, the amount determined by the Committee to be the fair market value
of the Shares as determined by the Committee in its sole discretion. The Fair
Market Value of any property other than Shares shall mean the market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee.

 

2.13.     “Incentive Stock Option” shall mean an Option which when granted is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Code.

 

2.14.     “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.

 

2.15.     “Other Share-Based Award” shall have the meaning set forth in
Section 8.1.

 

2.16.     “Participant” shall mean an Employee, Director or Consultant who is
selected by the Committee to receive an Award under the Plan.

 

2.17.     “Performance Award” shall mean any Award of Performance Cash,
Performance Shares or Performance Units granted pursuant to Article 9.

 

2.18.     “Performance Cash” shall mean any cash incentives granted pursuant to
Article 9 payable to the Participant upon the achievement of such performance
goals as the Committee shall establish.

 

2.19.     “Performance Period” shall mean the period established by the
Committee during which any performance goals specified by the Committee with
respect to a Performance Award are to be measured.

 

2.20.     “Performance Share” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated number of Shares, which value may be
paid to the Participant upon achievement of such performance goals as the
Committee shall establish.

 

2.21.     “Performance Unit” shall mean any grant pursuant to Article 9 of a
unit valued by reference to a designated amount of cash or property other than
Shares, which value may be paid to the Participant upon achievement of such
performance goals during the Performance Period as the Committee shall
establish.

 

2.22.     “Permitted Assignee” shall have the meaning set forth in Section 12.3.

 

2.23.     “Prior Plan” shall mean the Company’s Amended and Restated 2006 Stock
Incentive Plan.

 

2.24.     “Restricted Stock” shall mean any Share issued with the restriction
that the holder may not sell, transfer, pledge or assign such Share and with
such other restrictions as the Committee, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
in installments or otherwise, as the Committee may deem appropriate.

 

 
2

--------------------------------------------------------------------------------

 

  

2.25.     “Restricted Stock Award” shall have the meaning set forth in Section
7.1.

 

2.26.     “Restricted Stock Unit” means an Award that is valued by reference to
a Share, which value may be paid to the Participant in Shares or cash as
determined by the Committee in its sole discretion upon the satisfaction of
vesting restrictions as the Committee may establish, which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

2.27.     “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.

 

2.28.     “SEC” means the Securities and Exchange Commission.

 

2.29.     “Shares” shall mean the shares of common stock of the Company, par
value $.001 per share.

 

2.30.     “Stock Appreciation Right” shall mean the right granted to a
Participant pursuant to Article 6.

 

2.31.     “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the relevant
time each of the corporations other than the last corporation in the unbroken
chain owns stock possessing 50% or more of the total combined voting power of
all classes of stock in one of the other corporations in the chain.

 

2.32.     Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.

 

2.33.     “Vesting Period” shall mean the period of time specified by the
Committee during which vesting restrictions for an Award are applicable.

 

3.            SHARES SUBJECT TO THE PLAN

 

3.1     Number of Shares. (a) Subject to adjustment as provided in Section 12.2
and 3.1(b) below, Shares authorized for Awards granted under the Plan on and
after the Amendment Effective Date shall not exceed 4,087,092, which is
calculated as follows: (i) 1,800,000 Shares, plus (ii) 2,287,092 Shares, which
is the number of Shares available for grant of Awards under the Plan as of
November 7, 2016, minus (iii) the number of Shares subject to Awards granted
under the Plan after November 7, 2016 and prior to the Amendment Effective Date.

 

(b)     If (i) any Shares subject to an Award are forfeited, an Award expires or
otherwise terminates without issuance of Shares, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the Shares subject to such Award (except as described below with
respect to stock settled Stock Appreciation Rights), such Shares shall, to the
extent of such forfeiture, expiration, termination, cash settlement or
non-issuance, again be available for grant under the Plan on a one-for-one basis
and (ii) after December 31, 2011 any Shares subject to an award under the Prior
Plan are forfeited, an award under the Prior Plan expires or otherwise
terminates without issuance of such Shares, or an award under the Prior Plan is
settled for cash (in whole or in part), or otherwise does not result in the
issuance of all or a portion of the Shares subject to such award, then in each
such case the Shares subject to the award under the Prior Plan shall, to the
extent of such forfeiture, expiration, termination, cash settlement or
non-issuance, again be available for grant under the Plan on a one-for-one
basis.

 

(c)     The following Shares shall not be added to the Shares authorized for
Awards granted under the Plan: (i) Shares tendered by the Participant or
withheld by the Company in payment of the exercise price of an Option or an
option under the Prior Plan, (ii) Shares tendered by the Participant or withheld
by the Company to satisfy any tax withholding obligation with respect to any
Awards granted under the Plan or awards granted under the Prior Plan, (iii)
Shares subject to a Stock Appreciation Right or a stock appreciation right under
the Prior Plan that are not issued in connection with its stock settlement on
exercise thereof, and (iv) Shares reacquired by the Company on the open market
or otherwise using cash proceeds from the exercise of Options or options under
the Prior Plan.

 

 
3

--------------------------------------------------------------------------------

 

  

(d)     Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable Limitations for grant to a Participant under Section
10.5, nor shall Shares subject to a Substitute Award again be available for
Awards under the Plan as provided in paragraphs (b) and (c) above. Additionally,
in the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan, subject to applicable stock exchange
requirements.

 

3.2.      Character of Shares. Any Shares issued hereunder may consist, in whole
or in part, of authorized and unissued shares, treasury shares or shares
purchased in the open market or otherwise.

 

4.          ELIGIBILITY AND ADMINISTRATION

 

4.1.      Eligibility. Any Employee, Director or Consultant shall be eligible to
be selected as a Participant.

 

4.2.      Administration. (a) The Plan shall be administered by the Committee.
The Committee shall have full power and authority, subject to the provisions of
the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees, Directors and Consultants to whom Awards may from time
to time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each Participant hereunder; (iii) determine the number of Shares (or
dollar value) to be covered by each Award granted hereunder; (iv) determine the
terms and conditions, not inconsistent with the provisions of the Plan, of any
Award granted hereunder; (v) determine whether, to what extent and under what
circumstances Awards may be settled in cash, Shares or other property;
(vi) determine whether, to what extent, and under what circumstances cash,
Shares, other property and other amounts payable with respect to an Award made
under the Plan shall be deferred either automatically or at the election of the
Participant; (vii) determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended; (viii) interpret and
administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award, other than an Option or Stock Appreciation
Right, will have Dividend Equivalents; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.

 

(b)     Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, and any Subsidiary.
A majority of the members of the Committee may determine its actions, including
fixing the time and place of its meetings.

 

(c)     To the extent not inconsistent with applicable law, including Section
162(m) of the Code with respect to Awards intended to comply with the
performance-based compensation exception under Section 162(m), or the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are traded), the Committee may (i) delegate to a committee of one or more
directors of the Company any of the authority of the Committee under the Plan,
including the right to grant, cancel or suspend Awards and (ii) authorize one or
more executive officers to do one or more of the following with respect to
Employees who are not directors or executive officers of the Company (A)
designate Employees (including officers) to be recipients of Awards, (B)
determine the number of Shares subject to such Awards to be received by such
Employees and (C) cancel or suspend Awards to such Employees; provided that (x)
any resolution of the Committee authorizing such officer(s) must specify the
total number of Shares subject to Awards that such officer(s) may so award and
(y) the Committee may not authorize any officer to designate himself or herself
as the recipient of an Award.

 

 
4

--------------------------------------------------------------------------------

 

  

5.            OPTIONS

 

5.1.      Grant. Options may be granted hereunder to Participants either alone
or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Article and to such additional terms
and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.

 

5.2.      Award Agreements. All Options shall be evidenced by an Award Agreement
in such form and containing such terms and conditions as the Committee shall
determine which are not inconsistent with the provisions of the Plan. The terms
and conditions of Options need not be the same with respect to each Participant.
Granting an Option pursuant to the Plan shall impose no obligation on the
recipient to exercise such Option. Any individual who is granted an Option
pursuant to this Article may hold more than one Option granted pursuant to the
Plan at the same time.

 

5.3.      Option Price. Other than in connection with Substitute Awards, the
option price per each Share purchasable under any Option granted pursuant to
this Article shall not be less than 100% of the Fair Market Value of one Share
on the date of grant of such Option; provided, however, that in the case of an
Incentive Stock Option granted to a Participant who, at the time of the grant,
owns stock representing more than 10% of the voting power of all classes of
stock of the Company or any Subsidiary, the option price per share shall be no
less than 110% of the Fair Market Value of one Share on the date of grant..

 

5.4.      Option Term. The term of each Option shall be fixed by the Committee
in its sole discretion; provided that no Option shall be exercisable after the
expiration of ten (10) years from the date the Option is granted; provided,
however, that the term of the Option shall not exceed five (5) years from the
date the Option is granted in the case of an Incentive Stock Option granted to a
Participant who, at the time of the grant, owns stock representing more than 10%
of the voting power of all classes of stock of the Company or any Subsidiary.
Notwithstanding the foregoing, in the event that on the last business day of the
term of an Option the exercise of the Option, other than an Incentive Stock
Option, is prohibited by applicable law, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition, black-out period
or lock-up agreement.

 

5.5.      Exercise of Options. (a) The Award Agreement shall specify when
Options vest and become exercisable. Vested Options granted under the Plan shall
be exercised by the Participant (or by a Permitted Assignee thereof or the
Participant’s executors, administrators, guardian or legal representative, to
the extent provided in an Award Agreement) as to all or part of the Shares
covered thereby, by giving notice of exercise to the Company or its designated
agent, specifying the number of Shares to be purchased. The notice of exercise
shall be in such form, made in such manner, and shall comply with such other
requirements consistent with the provisions of the Plan as the Committee may
prescribe from time to time.

 

(b)     Unless otherwise provided in an Award Agreement, full payment of such
purchase price shall be made at the time of exercise and shall be made (i) in
cash or cash equivalents (including certified check or bank check or wire
transfer of immediately available funds), (ii) by tendering previously acquired
Shares (either actually or by attestation) valued at their then Fair Market
Value, (iii) with the consent of the Committee, by delivery of other
consideration having a Fair Market Value on the exercise date equal to the total
purchase price, (iv) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (v) through
any other method specified in an Award Agreement (including same-day sales
through a broker), or (vi) any combination of any of the foregoing; provided,
however, that the Participant must pay in cash an amount not less than the
aggregate par value (if any) of the Shares being acquired. The notice of
exercise, accompanied by such payment, shall be delivered to the Company at its
principal business office or such other office as the Committee may from time to
time direct, and shall be in such form, containing such further provisions
consistent with the provisions of the Plan, as the Committee may from time to
time prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share.

 

(c)     Notwithstanding the foregoing, an Award Agreement may provide that if on
the last day of the term of an Option the Fair Market Value of one Share exceeds
the option price per Share, the Participant has not exercised the Option (or a
tandem Stock Appreciation Right, if applicable) and the Option has not expired,
the Option shall be deemed to have been exercised by the Participant on such day
with payment made by withholding Shares otherwise issuable in connection with
the exercise of the Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes; provided, however, any fractional
Share shall be settled in cash.

 

 
5

--------------------------------------------------------------------------------

 

  

5.6.      Form of Settlement. In its sole discretion, the Committee may provide
that the Shares to be issued upon an Option's exercise shall be in the form of
Restricted Stock or other similar securities.

 

5.7.      Incentive Stock Options. The Committee may grant Incentive Stock
Options to any employee of the Company or any Subsidiary, subject to the
requirements of Section 422 of the Code. Solely for purposes of determining
whether Shares are available for the grant of Incentive Stock Options under the
Plan, the maximum aggregate number of Shares that may be issued pursuant to
Incentive Stock Options granted under the Plan shall be the number of Shares
authorized for grant of Awards as of the Amendment Effective Date as set forth
in Section 3.1(a), subject to adjustment as provided in Section 12.2.

 

6.            STOCK APPRECIATION RIGHTS

 

6.1.      Grant. The Committee may grant Stock Appreciation Rights (a) in tandem
with all or part of any Option granted under the Plan or at any subsequent time
during the term of such Option, (b) in tandem with all or part of any Award
(other than an Option) granted under the Plan or at any subsequent time during
the term of such Award, or (c) without regard to any Option or other Award in
each case upon such terms and conditions as the Committee may establish in its
sole discretion.

 

6.2.      Terms and Conditions. Stock Appreciation Rights shall be subject to
such terms and conditions, not inconsistent with the provisions of the Plan, as
shall be determined from time to time by the Committee, including the following:

 

(a)     When Stock Appreciation Rights vest and become exercisable.

 

(b)     Upon the exercise of a Stock Appreciation Right, the holder shall have
the right to receive the excess of (i) the Fair Market Value of one Share on the
date of exercise (or such amount less than such Fair Market Value as the
Committee shall so determine at any time during a specified period before the
date of exercise) over (ii) the grant price of the Stock Appreciation Right.

 

(c)     The Committee shall determine in its sole discretion whether payment on
exercise of a Stock Appreciation Right shall be made in cash, in whole Shares or
other property, or any combination thereof.

 

(d)     The terms and conditions of Stock Appreciation Rights need not be the
same with respect to each recipient.

  

(e)     The Committee may impose such other terms and conditions on the exercise
of any Stock Appreciation Right, as it shall deem appropriate. A Stock
Appreciation Right shall (i) have a grant price per Share of not less than the
Fair Market Value of one Share on the date of grant or, if applicable, on the
date of grant of an Option with respect to a Stock Appreciation Right granted in
exchange for or in tandem with, but subsequent to, the Option (subject to the
requirements of Section 409A of the Code) except in the case of Substitute
Awards or in connection with an adjustment provided in Section 12.2, and (ii)
have a term not greater than ten (10) years. Notwithstanding clause (ii) of the
preceding sentence, in the event that on the last business day of the term of a
Stock Appreciation Right the exercise of the Stock Appreciation Right is
prohibited by applicable law, the term shall be extended for a period of thirty
(30) days following the end of the legal prohibition.

 

(f)     An Award Agreement may provide that if on the last day of the term of a
Stock Appreciation Right the Fair Market Value of one Share exceeds the grant
price per Share of the Stock Appreciation Right, the Participant has not
exercised the Stock Appreciation Right or the tandem Option (if applicable), and
the Stock Appreciation Right has not otherwise expired, the Stock Appreciation
Right shall be deemed to have been exercised by the Participant on such day. In
such event, the Company shall make payment to the Participant in accordance with
this Section, reduced by the number of Shares (or cash) required for withholding
taxes; any fractional Share shall be settled in cash.

 

 
6

--------------------------------------------------------------------------------

 

  

7.            RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1.     Grants. Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award” respectively), and such Restricted Stock Awards and Restricted Stock Unit
Awards shall also be available as a form of payment of Performance Awards and
other earned cash-based incentive compensation. A Restricted Stock Award or
Restricted Stock Unit Award shall be subject to vesting restrictions during the
Vesting Period as may be specified by the Committee, subject to Section 12.6.
The Committee has absolute discretion to determine whether any consideration
(other than services) is to be received by the Company or any Subsidiary as a
condition precedent to the grant of Restricted Stock or Restricted Stock Units,
subject to such minimum consideration as may be required by applicable law.

 

7.2.     Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Committee and not inconsistent
with the Plan. The terms of Restricted Stock Awards and Restricted Stock Unit
Awards need not be the same with respect to each Participant

 

7.3.     Rights of Holders of Restricted Stock and Restricted Stock Units.
Unless otherwise provided in the Award Agreement, beginning on the date of grant
of the Restricted Stock Award and subject to execution of the Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
Shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including the right to vote such Shares and the right to receive
distributions made with respect to such Shares, except as otherwise provided in
this Section. A Participant who holds a Restricted Stock Unit Award shall only
have those rights specifically provided for in the Award Agreement; provided,
however, in no event shall the Participant have voting rights with respect to
such Award. Except as otherwise provided in an Award Agreement, any Shares or
any other property distributed as a dividend or otherwise with respect to any
Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award, and the Committee
shall have the sole discretion to determine whether, if at all, any
cash-denominated amount that is subject to such restrictions shall earn interest
and at what rate. Notwithstanding the provisions of this Section, cash
dividends, stock and any other property (other than cash) distributed as a
dividend or otherwise with respect to any Restricted Stock Award or Restricted
Stock Unit Award that vests based on achievement of performance goals shall
either (i) not be paid or credited or (ii) be accumulated, shall be subject to
restrictions and risk of forfeiture to the same extent as the Restricted Stock
or Restricted Stock Units with respect to which such cash, stock or other
property has been distributed and shall be paid at the time such restrictions
and risk of forfeiture lapse.

 

7.4     Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Board may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such book entry
registration, certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock.

 

8.            OTHER SHARE-BASED AWARDS

 

8.1.     Grants. Other Awards of Shares and other Awards that are valued in
whole or in part by reference to, or are otherwise based on, Shares or other
property (“Other Share-Based Awards”), including deferred stock units, may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan. Other Share-Based Awards shall also be available as a
form of payment of other Awards granted under the Plan and other earned
cash-based compensation.

 

8.2.     Award Agreements. The terms of Other Share-Based Awards granted under
the Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Committee (including without limitation vesting restrictions
during the Vesting Period, subject to Section 12.6) and not inconsistent with
the Plan. The terms of such Awards need not be the same with respect to each
Participant. Notwithstanding the provisions of this Section, Dividend
Equivalents with respect to the Shares covered by an Other Share-Based Award
that vests based on achievement of performance goals shall be subject to
restrictions and risk of forfeiture to the same extent as the Shares covered by
an Other Share-Based Award with respect to which such cash, stock or other
property has been distributed.

 

 
7

--------------------------------------------------------------------------------

 

  

8.3.     Payment. Except as may be provided in an Award Agreement, Other
Share-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee. Other Share-Based
Awards may be paid in a lump sum or in installments or, in accordance with
procedures established by the Committee, on a deferred basis subject to the
requirements of Section 409A of the Code.

 

8.4.     Deferral of Director Fees. Directors shall, if determined by the Board,
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual retainer. In addition Directors may elect to
receive Other Share-Based Awards in the form of deferred stock units in lieu of
all or a portion of their annual and committee retainers and annual meeting
fees, subject to the discretion of the Committee and provided that such election
is made in accordance with the requirements of Section 409A of the Code. The
Committee shall, in its absolute discretion, establish such rules and procedures
as it deems appropriate for such elections and for payment in deferred stock
units.

 

9.            PERFORMANCE AWARDS

 

9.1.     Grants. Performance Awards in the form of Performance Cash, Performance
Shares or Performance Units, as determined by the Committee in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each Performance Period shall be conclusively
determined by the Committee and may be based upon the criteria set forth in
Section 10.2 or such other criteria as determined by the Committee in its
discretion.

 

9.2.     Award Agreements. The terms of any Performance Award granted under the
Plan shall be set forth in an Award Agreement (or, if applicable, in a
resolution duly adopted by the Committee) which shall contain provisions
determined by the Committee and not inconsistent with the Plan, including
whether such Awards shall have Dividend Equivalents. The terms of Performance
Awards need not be the same with respect to each Participant.

 

9.3.     Terms and Conditions. The performance criteria to be achieved during
any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award, subject to
Section 12.6. The amount of the Award to be distributed shall be conclusively
determined by the Committee.

 

9.4.     Payment. Except as provided in Article 11, as provided by the Committee
or as may be provided in an Award Agreement, Performance Awards will be
distributed only after the end of the relevant Performance Period. Performance
Awards may be paid in cash, Shares, other property, or any combination thereof,
in the sole discretion of the Committee. Performance Awards may be paid in a
lump sum or in installments following the close of the Performance Period or, in
accordance with procedures established by the Committee, on a deferred basis
subject to the requirements of Section 409A of the Code.

 

10.          CODE SECTION 162(m) PROVISIONS

 

10.1.     Covered Employees. Notwithstanding any other provision of the Plan, if
the Committee determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Article 10 is
applicable to such Award.

 

 
8

--------------------------------------------------------------------------------

 

  

10.2.     Performance Criteria. If the Committee determines that a Restricted
Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 10, the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following: sales (including comparable sales); net sales; return on sales;
revenue, net revenue, product revenue or system-wide revenue (including growth
of such revenue measures); operating income (before or after taxes); pre- or
after-tax income or loss (before or after allocation of corporate overhead and
bonus); earnings or loss per share; net income or loss (before or after taxes);
return on equity; total stockholder return; return on assets or net assets;
appreciation in and/or maintenance of the price of the Shares or any other
publicly-traded securities of the Company; market share; gross profits; gross or
net profit margin; gross profit growth; net operating profit (before or after
taxes); operating earnings; earnings or losses or net earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and amortization); economic value-added models or
equivalent metrics; comparisons with various stock market indices; reductions in
costs; cash flow (including operating cash flow and free cash flow) or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
cash flow return on capital; improvement in or attainment of expense levels or
working capital levels, including cash, inventory and accounts receivable;
general and administrative expense savings; inventory control; operating margin;
gross margin; year-end cash; cash margin; debt reduction; stockholders equity;
operating efficiencies; cost reductions or savings; market share; customer
satisfaction; customer growth; employee satisfaction; productivity or
productivity ratios; regulatory achievements (including submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents; strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors); supply chain
achievements (including establishing relationships with manufacturers or
suppliers of component materials and manufacturers of the Company’s products);
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements); financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities; debt level year-end cash position; book value; factoring
transactions; competitive market metrics; timely completion of new product
roll-outs; timely launch of new facilities (such as new store openings, gross or
net); sales or licenses of the Company’s assets, including its intellectual
property, whether in a particular jurisdiction or territory or globally; or
through partnering transactions); royalty income; implementation, completion or
attainment of measurable objectives with respect to research, development,
manufacturing, commercialization, products or projects, production volume
levels, acquisitions and divestitures, succession and hiring projects,
reorganization and other corporate transactions, expansions of specific business
operations and meeting divisional or project budgets; factoring transactions;
and recruiting and maintaining personnel. Any performance goals that are
financial metrics, may be determined in accordance with U.S. Generally Accepted
Accounting Principles (“GAAP”), or may be adjusted when established to include
or exclude any items otherwise includable or excludable under GAAP. Such
performance goals also may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the performance of the Company
relative to performance of other companies or upon comparisons of any of the
indicators of Company performance relative to performance of other companies.
The Committee may also exclude charges related to an event or occurrence which
the Committee determines should appropriately be excluded, including (a)
restructurings, discontinued operations, unusual or infrequently occurring
items, and other unusual or non-recurring charges, (b) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (c) the cumulative effects of tax or
accounting changes in accordance with GAAP. Such performance goals (and any
exclusions) shall be set by the Committee within the time period prescribed by,
and shall otherwise comply with the requirements of, Section 162(m) of the Code,
and the regulations thereunder.

 

10.3.     Adjustments. Notwithstanding any provision of the Plan (other than
Article 11), with respect to any Restricted Stock Award, Restricted Stock Unit
Award, Performance Award or Other Share-Based Award that is subject to this
Section 10, the Committee may adjust downwards, but not upwards, the amount
payable pursuant to such Award, and the Committee may not waive the achievement
of the applicable performance goals except in the case of the death or
disability of the Participant or as otherwise determined by the Committee in
special circumstances and in accordance with Code Section 162(m), if applicable.

 

 
9

--------------------------------------------------------------------------------

 

  

10.4.     Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

10.5.     Limitations on Grants to Individual Participants. (a) Subject to
adjustment as provided in Section 12.2, no Employee may (i) be granted Options
or Stock Appreciation Rights during any 12-month period with respect to more
than 5,000,000 Shares and (ii) earn more than 2,500,000 Shares for each twelve
(12) months in the vesting period or Performance Period with respect to
Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards and/or
Other Share-Based Awards that are granted in a single calendar year and are
intended to comply with the performance-based exception under Code Section
162(m) and are denominated in Shares. During any calendar year, no Employee may
be granted Performance Awards that are intended to comply with the
performance-based exception under Code Section 162(m) and are denominated in
cash under which more than $10,000,000 may be earned for each twelve (12) months
in the Performance Period. For dividends and Dividend Equivalents that are
intended to comply with the performance-based exception under Code Section
162(m), the maximum amount of dividends and Dividend Equivalents that any
Employee may accrue for each twelve (12) months in the vesting period or
Performance Period with respect to Restricted Stock Awards, Restricted Stock
Unit Awards, Performance Awards and/or Other Share-Based Awards granted to any
individual Employee under the Plan may not exceed $500,000. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable limitation in this section.

 

(b)     The maximum grant date value of Shares subject to Awards granted to any
Director during any calendar year, taken together with any cash fees payable to
such Director for services rendered during such calendar year, shall not exceed
$500,000 in total value. For purposes of this limit, the value of such Awards
shall be calculated based on the grant date fair value of such Awards for
financial reporting purposes.

 

11.          CHANGE IN CONTROL PROVISIONS

 

11.1.     Impact on Certain Awards. Unless otherwise provided in an Award
Agreement, the Committee shall have the right to provide that in the event of a
Change in Control of the Company (as defined in Section 11.3): (i) Options and
Stock Appreciation Rights outstanding as of the date of the Change in Control
shall be cancelled and terminated without payment if the Fair Market Value of
one Share as of the date of the Change in Control is less than the per Share
Option exercise price or Stock Appreciation Right grant price, and (ii) all
Performance Awards shall be (x) considered to be earned and payable based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control), and any limitations or other restrictions shall lapse
and such Performance Awards shall be immediately settled or distributed or (y)
converted into Restricted Stock or Restricted Stock Unit Awards based on
achievement of performance goals or based on target performance (either in full
or pro rata based on the portion of Performance Period completed as of the date
of the Change in Control) that are subject to Section 11.2.

 

11.2.     Assumption or Substitution of Certain Awards. (a) Unless otherwise
provided in an Award Agreement, in the event of a Change in Control of the
Company in which the successor company assumes or substitutes for an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award (or in which the Company is the ultimate parent
corporation and continues the Award), if a Participant’s employment with such
successor company (or the Company) or a subsidiary thereof terminates within 24
months following such Change in Control (or such other period set forth in the
Award Agreement, including prior thereto if applicable) and under the
circumstances specified in the Award Agreement: (i) Options and Stock
Appreciation Rights outstanding as of the date of such termination of employment
will immediately vest, become fully exercisable, and may thereafter be exercised
for 24 months (or the period of time set forth in the Award Agreement), (ii) the
restrictions, limitations and other conditions applicable to Restricted Stock
and Restricted Stock Units outstanding as of the date of such termination of
employment shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, limitations and other conditions applicable
to any Other Share-Based Awards or any other Awards shall lapse, and such Other
Share-Based Awards or such other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant. For the purposes of this Section 11.2, an Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award or
Other Share-Based Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Share-Based Award
immediately prior to the Change in Control, the consideration (whether stock,
cash or other securities or property) received in the transaction constituting a
Change in Control by holders of Shares for each Share held on the effective date
of such transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the
transaction constituting a Change in Control is not solely common stock of the
successor company, the Committee may, with the consent of the successor company,
provide that the consideration to be received upon the exercise or vesting of an
Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit
Award or Other Share-Based Award, for each Share subject thereto, will be solely
common stock of the successor company with a fair market value substantially
equal to the per Share consideration received by holders of Shares in the
transaction constituting a Change in Control. The determination of whether fair
market value is substantial equal shall be made by the Committee in its sole
discretion and its determination shall be conclusive and binding.

 

 
10

--------------------------------------------------------------------------------

 

  

(b)     Unless otherwise provided in an Award Agreement, in the event of a
Change in Control of the Company to the extent the successor company does not
assume or substitute for an Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Share-Based Award (or in which the
Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Change in Control: (i) those Options and Stock
Appreciation Rights outstanding as of the date of the Change in Control that are
not assumed or substituted for (or continued) shall immediately vest and become
fully exercisable, (ii) restrictions, limitations and other conditions
applicable to Restricted Stock and Restricted Stock Units that are not assumed
or substituted for (or continued) shall lapse and the Restricted Stock and
Restricted Stock Units shall become free of all restrictions, limitations and
conditions and become fully vested, and (iii) the restrictions, other
limitations and other conditions applicable to any Other Share-Based Awards or
any other Awards that are not assumed or substituted for (or continued) shall
lapse, and such Other Share-Based Awards or such other Awards shall become free
of all restrictions, limitations and conditions and become fully vested and
transferable to the full extent of the original grant.

 

(c)     The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Option and Stock
Appreciation Right outstanding shall terminate within a specified number of days
after notice to the Participant, and/or that each Participant shall receive,
with respect to each Share subject to such Option or Stock Appreciation Right,
an amount equal to the excess of the Fair Market Value of such Share immediately
prior to the occurrence of such Change in Control over the exercise price per
Share of such Option and/or Stock Appreciation Right; such amount to be payable
in cash, in one or more kinds of stock or property (including the stock or
property, if any, payable in the transaction) or in a combination thereof, as
the Committee, in its discretion, shall determine.

  

11.3.     Change in Control. For purposes of the Plan, unless otherwise provided
in an Award Agreement, Change in Control means the occurrence of any one of the
following events:

 

(a)     During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

 

(b)     Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 30% or more of Company Voting Securities
by such person;

 

 
11

--------------------------------------------------------------------------------

 

  

(c)     The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(i) more than 50% of the total voting power of (A) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (B) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (ii) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 30%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) above shall be deemed to be a “Non-Qualifying
Transaction”); or

 

(d)     The stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the consummation of a sale of all or
substantially all of the Company’s assets.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 30% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.


12.          GENERALLY APPLICABLE PROVISIONS

 

12.1.     Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including the rules and regulations of the principal U.S. national securities
exchange on which the Shares are traded; provided that the Board may not amend
the Plan in any manner that would result in noncompliance with Rule 16b-3 under
the Exchange Act; and further provided that the Board may not, without the
approval of the Company's stockholders, amend the Plan to (a) increase the
number of Shares that may be the subject of Awards under the Plan (except for
adjustments pursuant to Section 12.2), (b) expand the types of awards available
under the Plan, (c) materially expand the class of persons eligible to
participate in the Plan, (d) amend Section 5.3 or Section 6.2(f) to eliminate
the requirements relating to minimum exercise price, minimum grant price and
stockholder approval, (e) increase the maximum permissible term of any Option
specified by Section 5.4 or the maximum permissible term of a Stock Appreciation
Right specified by Section 6.2(e), or (f) increase any of the limitations in
Section 10.5. The Board may not (except pursuant to Section 12.2 or in
connection with a Change in Control), without the approval of the Company’s
stockholders, (i) amend the terms of outstanding Options or Stock Appreciation
Rights to reduce the exercise price of such outstanding Options or grant price
of such outstanding Stock Appreciation Rights; (ii) cancel outstanding Options
or Stock Appreciation Rights in exchange for Options or Stock Appreciation
Rights with an exercise price or grant price, as applicable, that is less than
the exercise price or grant price, as applicable, of the original Options or
Stock Appreciation Rights; or (iii) cancel outstanding Options or Stock
Appreciation Rights with an exercise price or grant price, as applicable, above
the Fair Market Value of one Share in exchange for cash or other securities. In
addition, no amendments to, or termination of, the Plan shall impair the rights
of a Participant in any material respect under any Award previously granted
without such Participant's consent.

 

 
12

--------------------------------------------------------------------------------

 

  

12.2.     Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Shares or the value thereof, such adjustments
and other substitutions shall be made to the Plan and to Awards in a manner the
Committee deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in the aggregate
number, class and kind of securities that may be delivered under the Plan, the
limitations in Section 10.5 (other than to Awards denominated in cash), the
maximum number of Shares that may be issued pursuant to Incentive Stock Options
and, in the aggregate or to any Participant, in the number, class, kind and
option or exercise price of securities subject to outstanding Awards granted
under the Plan (including, if the Committee deems appropriate, the substitution
of similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Committee may determine to be appropriate;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.

 

12.3.     Transferability of Awards. Except as provided below, no Award and no
Shares that have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution, and such Award may be exercised during the life of the
Participant only by the Participant or the Participant’s guardian or legal
representative. To the extent and under such terms and conditions as determined
by the Committee, a Participant may assign or transfer an Award without
consideration (each transferee thereof, a “Permitted Assignee”) (i) to the
Participant’s spouse, children or grandchildren (including any adopted and step
children or grandchildren), parents, grandparents or siblings, (ii) to a trust
for the benefit of one or more of the Participant or the persons referred to in
clause (i), (iii) to a partnership, limited liability company or corporation in
which the Participant or the persons referred to in clause (i) are the only
partners, members or stockholders or (iv) for charitable donations; provided
that such Permitted Assignee shall be bound by and subject to all of the terms
and conditions of the Plan and the Award Agreement relating to the transferred
Award and shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that such Participant shall remain bound by
the terms and conditions of the Plan. The Company shall cooperate with any
Permitted Assignee and the Company’s transfer agent in effectuating any transfer
permitted under this Section.

 

 12.4.     Termination of Employment or Services. The Committee shall determine
and set forth in each Award Agreement whether any Awards granted in such Award
Agreement will continue to be exercisable, continue to vest or be earned and the
terms of such exercise, vesting or earning, on and after the date that a
Participant ceases to be employed by or to provide services to the Company or
any Subsidiary (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant’s employment or services
will be determined by the Committee, which determination will be final.

 

12.5.     Deferral; Dividend Equivalents. The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award other than an Option or Stock Appreciation Right may, if so determined
by the Committee, be entitled to receive, currently or on a deferred basis,
amounts equivalent to cash, stock or other property dividends on Shares
(“Dividend Equivalents”) with respect to the number of Shares covered by the
Award, as determined by the Committee, in its sole discretion. The Committee may
provide that the Dividend Equivalents (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested and may provide that the
Dividend Equivalents are subject to the same vesting or performance conditions
as the underlying Award. Notwithstanding the foregoing, Dividend Equivalents
credited in connection with an Award that vests based on the achievement of
performance goals shall be subject to restrictions and risk of forfeiture to the
same extent as the Award with respect to which such Dividend Equivalents have
been credited.

 

12.6     Vesting Limitations. (a) Restricted Stock Awards, Restricted Stock Unit
Awards, Other Share-Based Awards and Performance Awards payable in Shares
granted under the Plan shall vest over a period that is not less than one (1)
year from the date of grant. Notwithstanding the foregoing, subject to any
adjustments made in accordance with Section 12.2, up to 5% of the aggregate
Share limit set forth in Section 3.1(a) may vest (in full or in part) in less
than one year from their date of grant. 

 

 
13

--------------------------------------------------------------------------------

 

  

(b)       The Committee shall have the authority to accelerate vesting in
connection with a Participant’s death, retirement, disability, in the event of a
Change in Control or a corporate transaction or event described in Section 12.2,
or in other circumstances as the Committee deems appropriate.

 

13.          MISCELLANEOUS

 

13.1.     Award Agreements. Each Award Agreement shall either be (a) in writing
in a form approved by the Committee and executed by the Company by an officer
duly authorized to act on its behalf, or (b) an electronic notice in a form
approved by the Committee and recorded by the Company (or its designee) in an
electronic recordkeeping system used for the purpose of tracking one or more
types of Awards as the Committee may provide; in each case and if required by
the Committee, the Award Agreement shall be executed or otherwise electronically
accepted by the recipient of the Award in such form and manner as the Committee
may require. The Committee may authorize any officer of the Company to execute
any or all Award Agreements on behalf of the Company. The Award Agreement shall
set forth the material terms and conditions of the Award as established by the
Committee consistent with the provisions of the Plan.

 

13.2.     Tax Withholding. The Company shall have the right to make all payments
or distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) net of any applicable federal, state and local taxes required to be
paid or withheld as a result of (a) the grant of any Award, (b) the exercise of
an Option or Stock Appreciation Right, (c) the delivery of Shares or cash, (d)
the lapse of any restrictions in connection with any Award or (e) any other
event occurring pursuant to the Plan. The Company or any Subsidiary shall have
the right to withhold from wages or other amounts otherwise payable to a
Participant (or Permitted Assignee) such withholding taxes as may be required by
law, or to otherwise require the Participant (or Permitted Assignee) to pay such
withholding taxes. If the Participant (or Permitted Assignee) shall fail to make
such tax payments as are required, the Company or its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant (or Permitted Assignee) or
to take such other action as may be necessary to satisfy such withholding
obligations. If the Committee deems it appropriate, the Committee shall be
authorized to establish procedures for election by Participants (or Permitted
Assignee) to satisfy such obligation for the payment of such taxes by tendering
previously acquired Shares (either actually or by attestation, valued at their
then Fair Market Value), or by directing the Company to retain Shares otherwise
deliverable in connection with the Award.

 

13.3.     Right of Discharge Reserved; Claims to Awards. Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee, Director or
Consultant the right to continue in the employment or service of the Company or
any Subsidiary or affect any right that the Company or any Subsidiary may have
to terminate the employment or service of (or to demote or to exclude from
future Awards under the Plan) any such Employee, Director or Consultant at any
time for any reason. The Company shall not be liable for the loss of existing or
potential profit from an Award granted in the event of termination of an
employment or other relationship. No Employee, Director or Consultant shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Directors or Consultants under the Plan.

 

13.4.     Substitute Awards. Notwithstanding any other provision of the Plan,
the terms of Substitute Awards may vary from the terms set forth in the Plan to
the extent the Committee deems appropriate to conform, in whole or in part, to
the provisions of the awards in substitution for which they are granted.

 

13.5.     Cancellation of Award; Forfeiture of Gain.

 

(a)         All Awards granted under the Plan shall be subject to any applicable
clawback or recoupment policies, share trading policies and other policies that
may be implemented by the Board from time to time, or as required by law,
regulation, or rules of an applicable stock exchange.

 

 
14

--------------------------------------------------------------------------------

 

  

(b)          Notwithstanding anything to the contrary contained herein, an Award
Agreement may provide that:

 

(i)      In the event of a restatement of the Company’s financial statements,
the Committee shall have the right to review any Award, the amount, payment or
vesting of which was based on an entry in the financial statements that are the
subject of the restatement. If the Committee determines, based on the results of
the restatement, that a lesser amount or portion of an Award should have been
paid or vested, it may (x) cancel all or any portion of any outstanding Awards
and (y) require the Participant or other person to whom any payment has been
made or shares or other property have been transferred in connection with the
Award to forfeit and pay over to the Company, on demand, all or any portion of
the gain (whether or not taxable) realized upon the exercise of any Option or
Stock Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the period beginning twelve months
preceding the date of the restatement and ending with the date of cancellation
of any outstanding Awards.

 

(ii)      If the Participant, without the consent of the Company, while employed
by or providing services to the Company or any Subsidiary or after termination
of such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (x) any outstanding,
vested or unvested, earned or unearned portion of the Award may, at the
Committee’s discretion, be canceled and (y) the Committee, in its discretion,
may require the Participant or other person to whom any payment has been made or
Shares or other property have been transferred in connection with the Award to
forfeit and pay over to the Company, on demand, all or any portion of the gain
(whether or not taxable) realized upon the exercise of any Option or Stock
Appreciation Right and the value realized (whether or not taxable) on the
vesting or payment of any other Award during the time period specified in the
Award Agreement.

 

13.6.     Stop Transfer Orders. All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange upon which the
Shares are then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any such certificates
to make appropriate reference to such restrictions.

 

13.7.     Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Subsidiary, division or business unit of the Company or a Subsidiary. Any income
or gain realized pursuant to Awards under the Plan constitutes a special
incentive payment to the Participant and shall not be taken into account, to the
extent permissible under applicable law, as compensation for purposes of any of
the employee benefit plans of the Company or any Subsidiary except as may be
determined by the Committee or by the Board or board of directors of the
applicable Subsidiary.

 

13.8.     Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

13.9.     Severability. The provisions of the Plan shall be deemed severable. If
any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part by a court of competent jurisdiction or by
reason of change in a law or regulation, such provision shall (a) be deemed
limited to the extent that such court of competent jurisdiction deems it lawful,
valid and/or enforceable and as so limited shall remain in full force and
effect, and (b) not affect any other provision of the Plan or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under the Plan shall be held
unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction or any governmental regulatory agency, or impermissible under the
rules of any securities exchange on which the Shares are listed, such
unlawfulness, invalidity, unenforceability or impermissibility shall not prevent
any other payment or benefit from being made or provided under the Plan, and if
the making of any payment in full or the provision of any other benefit required
under the Plan in full would be unlawful or otherwise invalid or impermissible,
then such unlawfulness, invalidity, unenforceability or impermissibility shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid, unenforceable or impermissible
and the maximum payment or benefit that would not be unlawful, invalid,
unenforceable or impermissible shall be made or provided under the Plan.

 

 
15

--------------------------------------------------------------------------------

 

  

13.10.     Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

13.11.     Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general creditor of
the Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver the Shares or payments in lieu of or with respect to Awards hereunder;
provided, however, that the existence of such trusts or other arrangements is
consistent with the unfunded status of the Plan.

 

13.12.     Governing Law. The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware, without
reference to principles of conflict of laws, and construed accordingly.

 

13.13.     Effective Date of Plan; Termination of Plan. The Plan was first
effective on June 1, 2012 and this amendment and restatement is effective of the
Amendment Effective Date, which is the date of the approval of this amended and
restated Plan by the holders of the shares entitled to vote at a duly
constituted meeting of the stockholders of the Company. Awards may be granted
under the Plan at any time and from time to time on or prior to the tenth
anniversary of the Amendment Effective Date, on which date the Plan will expire
except as to Awards then outstanding under the Plan; provided, however, in no
event may an Incentive Stock Option be granted more than ten (10) years after
the earlier of (i) the date of the adoption of this amended and restated Plan by
the Board or (ii) the Amendment Effective Date. Such outstanding Awards shall
remain in effect until they have been exercised or terminated, or have expired.

 

13.14.     Foreign Employees and Consultants. Awards may be granted to
Participants who are foreign nationals or employed or providing services outside
the United States, or both, on such terms and conditions different from those
applicable to Awards to Employees or Consultants providing services in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees or Consultants on assignments outside their home country.

  

13.15.     Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. To the extent that an Award or the payment, settlement or
deferral thereof is subject to Section 409A of the Code, the Award shall be
granted, paid, settled or deferred in a manner that will comply with Section
409A of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee. Any provision of this
Plan that would cause the grant of an Award or the payment, settlement or
deferral thereof to fail to satisfy Section 409A of the Code shall be amended to
comply with Section 409A of the Code on a timely basis, which may be made on a
retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code. Should any payments made in accordance with the
Plan be determined to be payments from a nonqualified deferred compensation
plan, as defined by Section 409A of the Code and are payable in connection with
a Participant’s “separation from service” (as defined under Section 409A), that
are not exempt from Section 409A of the Code as a short-term deferral or
otherwise, these payments, to the extent otherwise payable within six (6) months
after the Participant’s date of “separation from service,” will be paid in a
lump sum on the earlier of the date that is six (6) months after the
Participant’s date of “separation from service” or the date of the Participant’s
death. For purposes of Section 409A of the Code, the payments to be made to a
Participant in accordance with this Plan shall be treated as a right to a series
of separate payments.

 

13.16.     No Registration Rights; No Right to Settle in Cash. The Company has
no obligation to register with any governmental body or organization (including,
without limitation, the SEC) any of (a) the offer or issuance of any Award, (b)
any Shares issuable upon the exercise of any Award, or (c) the sale of any
Shares issued upon exercise of any Award, regardless of whether the Company in
fact undertakes to register any of the foregoing. In particular, in the event
that any of (i) any offer or issuance of any Award, (ii) any Shares issuable
upon exercise of any Award, or (iii) the sale of any Shares issued upon exercise
of any Award are not registered with any governmental body or organization
(including, without limitation, the SEC), the Company will not under any
circumstance be required to settle its obligations, if any, under this Plan in
cash.

 

 
16

--------------------------------------------------------------------------------

 

  

13.17.     Indemnity. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board and any person to whom the Committee has
delegated any of its authority under the Plan shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
By-laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

13.18.     Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

 

 

17